Citation Nr: 0622554	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  04-33 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel





INTRODUCTION

The veteran had recognized active service from September 1940 
to March 1945.  He was a prisoner of war (POW) of the 
Japanese Imperial Government from April 1942 to August 1942.  
He died in May 2000, and the appellant is his surviving 
spouse. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from March and May 2003 decisions of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for the cause of the 
veteran's death.


FINDINGS OF FACT

1.  According to the death certificate, the veteran died in 
May 2000, at the age of 78.  The immediate cause of death was 
septic shock secondary to pneumonia, severe; with an 
antecedent cause of multiple decubitus ulcers; and another 
significant condition listed as type 2 diabetes mellitus.

2.  At the time of the veteran's death, he had no service-
connected disabilities.

3.  Neither the primary, secondary or contributory causes of 
death listed on the veteran's death certificate initially 
manifested until well after his service in the military had 
ended, all are unrelated to his military service, and he did 
not have any disability of service origin (to include as 
related to his POW status) that contributed substantially and 
materially to his death, or hastened it, or otherwise aided 
or lent assistance to it.




CONCLUSION OF LAW

The veteran's death was not proximately due to or the result 
of a disease or disability incurred or aggravated during 
service, nor may it be presumptively service connected by 
virtue of status as a POW, or otherwise.  38 U.S.C.A. §§ 
1101, 1112, 1113 1310, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) eliminated 
the requirement that a claimant must file a well-grounded 
claim in order to obtain VA assistance in developing 
evidence, and enhanced VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim, in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable RO 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

As noted, in Pelegrini, the U.S. Court of Appeals for 
Veterans Claims held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  As will be discussed below, the 
appellant has been timely provided notice pertaining to the 
duty to assist.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In February 2003 and December 2003 letters, the RO informed 
the appellant of its duty to assist her in substantiating her 
claim under the VCAA, and the effect of this duty upon her 
claim.  We therefore believe that appropriate notice has been 
given in this case.  As the Federal Circuit Court has 
recently stated, it is not required "that VCAA notification 
must always be contained in a single communication from the 
VA."  Mayfield, supra, 444 F.3d at 1333.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claim has been obtained and 
associated with the claims file, and that she has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  For the reasons, any failure in 
the timing or language of VCAA notice by the RO constituted 
harmless error.  See also Conway v. Principi, 353 F.3d 1359, 
1374 (2004), holding that the Court of Appeals for Veterans 
Claims must "take due account of the rule of prejudicial 
error."

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the appellant 
in proceeding with the present decision.  The claim for 
service connection for the cause of death is being denied, 
thereby rendering moot any concerns as to a rating or 
effective date for that issue.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002 & 
Supp. 2005).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background

As noted above, the veteran was a POW from April 1942 to 
August 1942.  The enlistment examination of September 1940 
revealed that his cardiovascular system and lungs were 
normal.  First degree bilateral pes planus was noted.  The 
only health disorders mentioned in the veteran's service 
records are venereal disease and enteritis.  The June 1946 
separation examination revealed no abnormalities and a normal 
chest X-ray film.  

The veteran was hospitalized in 1967 for treatment of a 
diagnosed abscess of the right thigh; left ventricular 
hypertrophy; trichuriasis, and diabetes mellitus.

Post-service medical certificates show that the veteran was 
treated for hypertensive cardiovascular disease, coronary 
insufficiency, and osteoarthritis of both knees in November 
1968, and that he was treated for diabetes mellitus and 
peripheral neuritis in July 1969.  He was treated in June and 
July of 1970 for angina pectoria (must mean pectoris), 
diabetes mellitus (history), and malnutrition, and was 
hospitalized in July and August 1970 for treatment of an 
ulcer of the right leg with cellulitis and diabetes mellitus.  
He was treated in 1971 for generalized arteriosclerosis.

In September 1986, the veteran completed a VA Form 10-0048, 
Former POW Medical History.  He reported that during 
captivity as a POW in 1942 he suffered from conditions 
including: dysentery, malaria, pneumonia, chest pain, rapid 
heart beats, beriberi, and swelling of the joints, legs, and 
feet.  

The record includes a private record dated April 7, 2000, 
which indicated that the veteran was having trouble breathing 
and that assessments of: severe pneumonia, "rule out" 
sepsis; coronary artery disease; diabetes mellitus type II; 
decubitus ulcer; and osteoarthritis were made.  The appellant 
indicated that this hospital stopped operating in 2001, and 
that no additional records were available.

Also on file are the veteran's terminal hospitalization 
records from the Veterans Memorial Medical Center (VMMC) 
dated from April 8 to May 8, 2000, documenting findings of 
left ventricular hypertrophy and changes due to LVH/lateral 
wall ischemia.  The final diagnoses consisted of: septic 
shock secondary to metabolic encephalopathy; sepsis secondary 
to multiple decubitus, pneumonia; electrolyte imbalance; 
atrial fibrillation with aortic valve replacement secondary 
to anterolateral wall ischemia; and diabetes mellitus type 
II, poorly controlled.  

The veteran died in May 2000 at the age of 78.  His 
certificate of death identifies the immediate cause of death 
as septic shock secondary to severe pneumonia, with an 
antecedent cause of multiple decubitus ulcers and diabetes 
mellitus Type II listed as "other significant conditions 
contributing to death".  The record shows that service 
connection was not established for any disability during his 
lifetime.  The RO received the appellant's application for 
dependency and indemnity compensation (DIC), death pension, 
and accrued benefits (VA Form 21-534) in May 2000.  She 
claimed that the cause of the veteran's death was due to 
service.

In an administrative decision issued by the VARO in January 
2003, it was determined that the 1992 marriage of the veteran 
and the appellant was deemed valid.  

In April 2003, the RO requested the veteran's terminal 
medical records dated in 2000 from the VMMC.  

In an affidavit provided by the appellant in December 2003, 
she indicated that the veteran had suffered from the 
following conditions while captive as a POW or as a result of 
captivity as a POW: heart disease, peripheral neuropathy, 
malnutrition, presbyopia, arthritis, osteoarthritis, diabetes 
mellitus, pellagra, tinea corporis, angina pectoria, beri-
beri, dental caries, anklostomiasis.  She submitted duplicate 
medical certifications showing that the veteran was treated 
for many of the aforementioned disorders between 1967 and 
1970, in support of her claim. 

A VA medical opinion was provided in May 2004, noting that 
the veteran was a former POW and that, based on clinical 
history and information provided on the VA Form 10-0048, it 
was likely that ASHD (arteriosclerotic heart disease) was 
present.  The physician explained that ASHD was a 
macrovsacular complication of diabetes mellitus (DM) and that 
DM is a major risk factor for coronary artery disease (CAD).  
It was noted that complications of DM included myocardial 
ischemia from atherosclerosis and hypertension.  The doctor 
opined that the anterolateral wall ischemia found during the 
veteran's terminal hospitalization was most likely secondary 
to ASHD and it was noted that most patients with DM die of 
atherosclerosis with its complications.  

In July 2004, the VA doctor added an addendum to the May 2004 
opinion.  The VA physician opined that the veteran's ASHD was 
at least as likely as not related to his experiences as a 
POW, and that his ASHD was most likely aggravated by DM.  

III.  Legal Criteria and Analysis

DIC is payable to a surviving spouse of a veteran who died 
from a service-connected disability.  38 U.S.C.A. § 1310.  A 
disability which caused a veteran's death is service 
connected if it resulted from injury or disease incurred or 
aggravated in the line of duty in the active military, naval, 
or air service.  38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 
3.303, 3.304, 3.312.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a pre-existing disorder 
suffered in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, including 
cardiovascular-renal disease (to include hypertension) and 
diabetes mellitus, will be presumed if such diseases become 
manifest to a compensable degree within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

Pursuant to 38 C.F.R. § 3.309(c) (2004), if a veteran is a 
former prisoner of war (POW) and as such was interned or 
detained for not less than 30 days, certain diseases, listed 
below, shall be service-connected if manifest to a degree of 
10 percent or more at any time after service discharge or 
release from active military service, even though there is no 
record of such disease during service, provided the 
rebuttable presumption provisions of 38 C.F.R. § 3.307 are 
also satisfied.

These listed diseases are avitaminosis; beriberi (including 
beriberi heart disease); chronic dysentery; helminthiasis; 
malnutrition (including optic atrophy associated with 
malnutrition); pellagra; any other nutritional deficiency; 
psychosis; any of the anxiety states; dysthymic disorder (or 
depressive neurosis); organic residuals of frostbite (if it 
is determined that the veteran was interned in climatic 
conditions consistent with the occurrence of frostbite); 
post-traumatic osteoarthritis; irritable bowel syndrome; 
peptic ulcer disease; peripheral neuropathy except where 
directly related to infectious causes, and cirrhosis of the 
liver.  For the purposes of this section, the term beriberi 
heart disease includes ischemic heart disease in a former POW 
who had experienced localized edema during captivity.  38 
C.F.R. §§ 3.307, 3.309(c).

In October 2004, during the pendency of the present appeal, 
the Secretary of Veterans Affairs issued an interim final 
rule to effectuate a statutory amendment which eliminated the 
30-day requirement for certain disorders, and to add certain 
additional diseases which the Secretary has determined 
warrant a presumption of service connection for former POWs.  
See Veterans Benefits Act of 2003, Public Law No. 108-183 
(Dec. 16, 2003); 69 Fed. Reg. 60,083 (Oct. 7, 2004).  As a 
result, 38 C.F.R. §§ 3.309(c), as published in the Federal 
Register, now reads as follows:

(c) Diseases specific as to former prisoners of 
war.  (1) If a veteran is a former prisoner of 
war, the following diseases shall be service 
connected if manifest to a degree of disability 
of 10 percent or more at any time after discharge 
or release from active military, naval, or air 
service even though there is no record of such 
disease during service, provided the rebuttable 
presumption provisions of Sec. 3.307 are also 
satisfied.
    Psychosis.
    Any of the anxiety states.
    Dysthymic disorder (or depressive neurosis).
    Organic residuals of frostbite, if it is 
determined that the 
veteran was interned in climatic conditions 
consistent with the 
occurrence of frostbite.
    Post-traumatic osteoarthritis.
    Atherosclerotic heart disease or hypertensive 
vascular disease 
(including hypertensive heart disease) and their 
complications 
(including myocardial infarction, congestive 
heart failure, 
arrhythmia).
    Stroke and its complications.

    (2) If the veteran:
    (i) Is a former prisoner of war and;
    (ii) Was interned or detained for not less 
than 30 days, the 
following diseases shall be service connected if 
manifest to a degree 
of 10 percent or more at any time after discharge 
or release from 
active military, naval, or air service even 
though there is no record 
of such disease during service, provided the 
rebuttable presumption 
provisions of Sec. 3.307 are also satisfied.
    Avitaminosis.
    Beriberi (including beriberi heart disease).
    Chronic dysentery.
    Helminthiasis.
    Malnutrition (including optic atrophy 
associated with 
malnutrition).
    Pellagra.
    Any other nutritional deficiency.
    Irritable bowel syndrome.
    Peptic ulcer disease.
    Peripheral neuropathy except where directly 
related to infectious 
causes.
    Cirrhosis of the liver.

    Authority:  38 U.S.C. 1112(b).

69 Fed. Reg. 60,083-90 (Oct. 7, 2004).  In addition, the Note 
immediately following the list of diseases, pertaining to 
beriberi heart disease, has been removed.  Id.  The 
regulatory change has now been codified in 38 C.F.R. Part 3 
(2005).

To assure that every consideration is extended to the 
appellant, the Board will consider both the old and new POW 
presumption rules in this case.

In order to establish service connection for the cause of the 
veteran's death, it must be shown that a disability incurred 
in or aggravated by service was either a principal or 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.  The service-connected disability will be considered 
as the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service- 
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).

In this case, the appellant contends that the cause of the 
veteran's death was service connected as attributable to the 
veteran's status as a POW.  The death certificate states that 
the immediate cause of his death was septic shock secondary 
to pneumonia, severe; with an antecedent cause of multiple 
decubitus ulcers; and another significant condition listed as 
type 2 diabetes mellitus.  It is significant to note that the 
record does not contain competent evidence establishing (or 
even suggesting) that any of the causes of death, either 
immediate, antecedent, or contributory, are etiologically 
related to service.  Moreover neither septic shock/pneumonia, 
decubitus ulcers, or diabetes mellitus are conditions for 
which the presumptions afforded to former POW's are 
applicable.

The available medical service records reflect that the 
veteran had no cardiovascular disorders or any diagnosis of 
diabetes mellitus during service or within the first post-
service year.  The earliest indication of diabetes mellitus 
and cardiovascular abnormalities occurred during the 1960's, 
more than 15 years after the veteran's separation from 
service.

It is true that the veteran was treated for various 
cardiovascular disorders from the 1960's forward, including 
during his period of terminal hospitalization in 2000, at 
which time ASHD was present, according to a 2004 VA medical 
opinion.  However, neither ASHD nor any other cardiovascular 
disorder was implicated as either a primary, secondary, or 
contributory cause of the veteran's death, and in fact ASHD 
was described as a complication of non-service-connected 
diabetes mellitus in a 2004 VA medical opinion.  In any 
event, even if service connection were warranted for any of 
the cardiovascular disorders (diagnosed post-service) by 
virtue of the veteran's POW status and the recent change in 
the law, that would be immaterial inasmuch as no 
cardiovascular disorder caused or contributed to his death, 
as certified by the death certificate which was signed by the 
veteran's treating physician.  Accordingly, the Board need 
not address in this claim whether or not service connection 
might have been warranted for any cardiovascular disorder.

The appellant maintains that veteran had suffered from the 
following conditions while captive as a POW or as a result of 
captivity as a POW: heart disease, peripheral neuropathy, 
malnutrition, presbyopia, arthritis, osteoarthritis, diabetes 
mellitus, pellagra, tinea corporis, angina pectoria, beri-
beri, dental caries, and anklostomiasis.  While it is true 
that he was treated for many of these conditions between 
about 1967 and 1970, none of these conditions was implicated 
as either a primary, secondary, or contributory cause of the 
veteran's death.  

Upon careful review of this case, the Board finds that no 
competent medical evidence has been submitted to relate the 
decedent's death to service.  Thus, even considering the new 
POW-presumption law and regulation, which include heart 
disease and its complications as a presumptive disorder, it 
is clear that the veteran's death was not caused (directly or 
contributory) by such a condition, or by any other POW-
specific disability.  In addition, no medical opinion or 
other competent evidence relating the veteran's death to 
service has been presented or identified.

We recognize the appellant's sincere belief that the 
decedent's death was related in some way to his military 
service, including his status as a POW.  Nevertheless, in 
this case the appellant has not been shown to have the 
professional expertise necessary to provide meaningful 
evidence regarding the causal relationship between the 
decedent's death and his military service.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997); ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  See 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Therefore, we find a lack of competent medical evidence to 
warrant a favorable decision.  The Board is not permitted to 
engage in speculation as to medical causation issues, but 
"must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit any competent 
medical evidence to provide a nexus between any in-service 
injury or disease or the veteran's POW status and the 
conditions that caused or contributed to the cause of the 
veteran's death.  The preponderance of the evidence is 
against the appellant's claim of entitlement to service 
connection for the cause of death.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


